Per Curiam : We are not satisfied with this verdict on the evidence, and think the jury must have been misled by the first instruction for the plaintiff. They are told the defendant was under obligation to take extraordinary care of the mare if she was loaned by the plaintiff to the defendant without compensation. This is true as a legal proposition, but the objection is, that the mare was not loaned without compensation, even upon the plaintiff’s own testimony. The mare was delivered to the defendant to be broken to service, and he was only b'ound to ordinary care. The jury probably understood the word “compensation,” used in the instruction, as a money compensation. Although the instruction for defendant stated the law correctly, we think the jury was misled by the first given for plaintiff. Judgment reversed.